Citation Nr: 0844189	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for bilateral leg 
disorder, to include as secondary to the veteran's back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the claims of entitlement 
to service connection for a back disability and bilateral leg 
disability.  The February 2005 rating decision also denied 
the veteran's claims for entitlement to service connection 
for hearing loss and tinnitus.  However, both claims were 
granted in a May 2006 rating decision.  In view of the 
foregoing, these issues have been resolved and are not before 
the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  The Board further notes that the veteran's claim has 
been transferred to the RO in Los Angeles, California.

The veteran's claims were remanded by the Board in June 2008 
for the purpose of providing the veteran a Board hearing.  
The veteran was afforded a Board hearing held by the 
undersigned Veterans Law Judge on September 23, 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  At the time of the hearing, the 
veteran submitted additional medical records and specifically 
waived agency or original jurisdiction consideration.  See 39 
C.F.R. § 20.1304 (2008).






FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  A back disorder, to include degenerative disc and 
degenerative joint disease and spinal curvature, was not 
manifested during the veteran's military service or for many 
years thereafter, and the competent medical evidence of 
record does not relate such disorder to the veteran's 
military service.

3.  A bilateral leg disorder was not manifested during the 
veteran's military service, and the competent medical 
evidence of record fails to relate any current bilateral leg 
disorder to the veteran's military service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  A bilateral leg disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
is it proximately due to, or the result of, a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the September 
2004 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions with regard to service connection for a 
back disorder and direct service connection for a bilateral 
leg disorder.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to these claims.  

However, regarding the veteran's claim for entitlement to 
service connection for  a bilateral leg disorder as secondary 
to a back disorder, a notification letter was not sent prior 
to the initial adjudication of the claimant's claim.  The 
Board notes that this was not prejudicial to the veteran, 
since the veteran was subsequently provided adequate notice 
in a May 2006 Statement of the Case (SOC), the claim was re-
adjudicated, and a supplemental statement of the case (SSOC) 
was provided in August 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  In Sanders, the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and the essential fairness of the adjudication 
process was not affected.  In this case, the claimant was 
provided the criteria for secondary service connection and 
had knowledge in that regard, as discussed during his 
personal hearing.  See Hearing transcript, p. 22.  As further 
noted below, VA has obtained all relevant evidence.  Further, 
the Board notes that the veteran's claim for entitlement to 
service connection for a back disorder is denied herein, 
therefore the issue of service connection for a bilateral leg 
disorder as secondary to a service-connected back disorder is 
rendered moot.  Thus, even though the initial notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless).  In this case, during the veteran's 
June 2008 Board hearing, the veteran demonstrated actual 
knowledge of the requirements of secondary service connection 
following a discussion of that requirement.  See Hearing 
transcript, p. 22.  

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the veteran's service 
treatment records, private treatment records, and VA 
treatment records were obtained. Although the veteran has 
testified that he received private treatment immediately 
following his period of service and thereafter, he testified 
that those records are unavailable.  According to the 
veteran, all relevant evidence, that exists, is within his 
claims file.  See Hearing Testimony, p. 21.  Therefore, there 
is no indication that there are any additional records that 
exist that need to be obtained for an equitable disposition 
of his claims. 

The Board notes that the veteran has not been provided with a 
VA examination in conjunction with his current appeal.  
However, the Board finds that such examinations are not 
necessary to decide the veteran's claims.  In the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Board finds that the available evidence of 
record is sufficient to decide this claim.  As will be 
explained in greater detail below, any current medical 
opinion linking such disabilities to the veteran's military 
service would necessarily be based upon the veteran's own 
history, provided decades following his discharge from 
service.  Specifically, the veteran claims that he injured 
his back on two separate occasions during his period of 
active duty, that his injuries resulted in his currently-
diagnosed back disorders, that he aggravated his preexisting 
spinal curvature, and that he has a bilateral leg disorder 
secondary to an in-service injury.  As discussed below, the 
veteran complained of a back ache on two occasions in June 
1962.  However, on both occasions, his examination was 
normal.  Further, the veteran did not report any further 
complaints for the duration of his period of active service.  
As explained in greater detail below, in the absence of 
evidence of an event in service, or any evidence of a chronic 
back or leg disorder in service, or for many years 
thereafter, an examination is not necessary to decide the 
claim.  Based on the evidence of record, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's service connection claims without 
further examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, to include degenerative joint disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Board further notes that a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2008).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

Moreover, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2008); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant' s military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Back Disorder

In this case, the veteran claims that he injured his back on 
two separate occasions during his period of active duty, that 
his injuries resulted in his currently-diagnosed back 
disorders, and that he aggravated his preexisting spinal 
curvature.  See Board Hearing Transcript, September 2008.

At the outset, the Board notes that the veteran has been 
diagnosed with a painful spinal curvature, moderately severe 
degenerative joint disease, L4-L5, as well as disc herniation 
and stenosis, L5-S1.  See medical report of Dr. Moon, August 
1990; see also VA outpatient report, December 4, 2004; see 
also statement from Dr. Moon, November 12, 2007.  Thus, 
element (1) of Hickson, evidence of a current disability, has 
been satisfied.

Turning to the question of in-service disease or injury, on 
entrance in November 1960, the examiner noted that the 
veteran's spine was normal and stated that the veteran denied 
any significant symptoms, illnesses, or injuries.  The 
veteran denied any bone, joint, or other deformity upon 
entrance.  See Standard Forms (SF) 88 and 89, service 
enlistment examination reports, November 1, 1960.  On June 
21, 1962, the veteran did report with complaints of a low 
back ache.  His examination was normal.  He reported two days 
later with the same complaint, and it was noted that the 
examination continued to be negative.  No injury was 
reported, and no further complaints were reported regarding 
his back for the duration of his period of service.  On 
separation, the examiner noted that the veteran's spine was 
normal.  The veteran reported that he was in good health, 
denied any significant medical history, and the examiner 
noted that there was no significant medical history.  
Further, the veteran marked "No" to whether he had bone, 
joint or other deformity.  See SF 88 and 89, September 30, 
1963.  Therefore, the Board notes that the veteran's service 
treatment records do not support a finding or reflect a 
diagnosis of a chronic back disorder.  

The veteran's service treatment records, to include his 
separation examination, do not provide evidence of a chronic 
back condition, as there is no evidence of further complaints 
of back pain after June 1962.  Moreover, the veteran's 
service treatment records are negative for reports of an 
event in service resulting in complaints or findings of a 
back disorder.  Therefore, the second element of Hickson, 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, has 
not been satisfied.

As noted above, the presumption of soundness attaches where 
there has been an induction medical examination during which 
the disability about which the veteran later complains was 
not detected.  See Bagby.  In this case, abnormal spinal 
curvature, or any other back disorder, was not noted on 
enlistment.  Therefore, the presumption of soundness does 
attach with regard to the veteran's claim for entitlement to 
service connection for a back disorder.

Post-service, the veteran's claims file contains a medical 
report from a private physician, dated April 1983, 
approximately 20 years following his separation from service 
and more than 21 years prior to the filing of the veteran's 
claim, noting a diagnosis of scoliosis and low back pain.  At 
that time, it was noted that the veteran fell from a ladder 
and injured his lower back.  The physician did not link the 
veteran's back pain to his period of active service.  An 
August 1990 statement from Dr. Moon noted a painful spinal 
curvature, which seemed to be getting worse.  A lumbosacral 
disc herniation was also noted.  An additional private report 
dated November 2004 contained a history, as provided by the 
veteran, of a back injury in the military.  Pain in the lower 
back was noted, as was the veteran's inability to bend over.  
X-rays revealed deteriorating disc disease, lower back.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine.  However, the examiner did not provide a 
medical nexus opinion linking the veteran's disorder to his 
period of active service.  

The veteran was diagnosed with moderately severe degenerative 
joint disease,  L4-L5, as well as disc herniation and 
stenosis, L5-S1.  See VA outpatient report, December 4, 2004; 
see also statement from Dr. Moon, November 12, 2007.  
Although the veteran's record contains several diagnoses of 
back disorders, including one report in which the veteran 
provided a history of a back injury in service, the veteran's 
file is silent for medical evidence providing a link between 
any current back disorder and his period of active service.  
Therefore, the third element of Hickson, competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, has not been 
satisfied.

The veteran was afforded a Board hearing in September 2008.  
At that time, the veteran testified that he injured his back 
in June 1962 when his unit was recovering a stranded tank.  
See Hearing transcript, pp. 5, 6.  He reported that, 
following his initial treatment for low back pain, he 
continued to experience discomfort but did not report for 
further treatment.  The veteran also noted that he injured 
his back a second time in September 1963 while stationed in 
Korea.  Although his service treatment records do not reveal 
treatment any back complaints in 1963, the veteran testified 
that he was diagnosed with a pinched nerve at that time.  See 
Hearing transcript, p. 22.  He further claimed that he had a 
congenital curvature of the spine which was aggravated during 
his period of service.  See Hearing transcript, p. 19.  The 
veteran testified that he initiated private medical treatment 
for his back condition immediately following service.  He 
claimed that he was treated by Dr. Fox in 1963, by Dr. O'Neil 
beginning in 1968, by Dr. Boyko, and by another provider 
whose name the veteran was unable to recall.  However, the 
veteran reported that the physicians who provided treatment 
during that period were deceased, and that those records were 
no longer available.  See Hearing transcript, p. 14.  

With regard to the long evidentiary gap in this case between 
active service and the veteran's earliest complaints, 
approximately 20 years, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing back 
complaints, symptoms, or findings for approximately 20 years 
after active duty, and noting that more an another 20 years 
passed prior to filing this claim, is itself evidence which 
tends to show that this disorder did not have its onset in 
service or for many years thereafter.

In this case, the only evidence in support of an etiological 
nexus between the veteran's current back disorders and his 
period of service has come from the veteran himself.  The 
Board notes that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing back 
pain in service, reporting to sick call, etc.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, an organic back disorder is 
not such a condition that a layperson is competent to 
identify.   Instead, medical experience is required to 
provide competent medical evidence of organic back disorders 
such as degenerative disc and joint disease, disc herniation, 
and stenosis.

The veteran is competent to state that he hurt his back, or 
that he experienced back pain.  As such, the veteran is 
competent to report what he has experienced, including that 
he hurt his back when he fell off of a ladder in 1983.  See 
treatment report, April 25, 1983.  However, the veteran is 
not shown to be competent to make an etiological connection 
linking his current back disorder to an in-service event.  

In any event, the Board finds that the veteran's lay 
statements are outweighed by the service treatment records 
and post-service evidence of record.  The veteran's service 
treatment records, while reflecting his complaints of a low 
back ache in 1962, did not contain reports of a chronic back 
disorder or an event in service that resulted in back pain.  
As noted, the veteran's back examination was normal when he 
was initially seen in June 1962, and when he reported two 
days later with the same complaint it was noted that the 
examination continued to be negative.  No injury and no 
further back complaints were reported for the remaining 
period of his service.  The record reflects that the veteran 
reported to sick call on other occasions following treatment 
for a back ache in June 1962, and the veteran did not 
complain of a back disorder during those visits.  

Moreover, until the private treatment record of September 
2004 noted the veteran's history of a back injury in the 
military, post-service treatment records were negative for a 
reference to any in-service event as a possible cause for the 
veteran's current disorder.  To that end, the Board notes 
that the veteran filed his claim for service connection in 
September 2004.  Prior to that date, the medical evidence 
within the veteran's record, regarding to his back disorder, 
does not contain a reference to his period of active service.  
In fact, it was not until after the veteran filed a claim for 
service connection that he reported a history of an in-
service event to which the veteran attributed his current 
disorder.  As such, the Board finds this evidence less 
persuasive than the medical history provided by the veteran 
prior to his claim for service connection.  Although the 
veteran's history reflected an in-service event in September 
2004, the physician did not link the veteran's current back 
disorder to his period of service.  Though the veteran's 
service medical records show that the veteran complained of a 
back ache, there was no diagnosis of a back disorder at that 
time or at any time thereafter during his period of active 
duty.  In fact, the veteran's file does not contain any 
evidence of a back disorder until 1983, at which time the 
veteran reported that he fell off of a ladder, and not that 
his back pain was related to service.  Further, the veteran's 
claims file does not contain a medical nexus opinion or 
competent evidence linking any current back disorder to the 
veteran's active service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Id.  

As such, the Board notes that, while the veteran's record 
contains medical reports from several providers, both VA and 
private, the record does not contain a report of an in-
service event resulting in a back injury, save for the 
veteran's testimony during his Board hearing.  As noted 
above, the veteran has not shown the medical expertise 
necessary to provide competent evidence of an in-service 
injury resulting in a current back disorder.  While the 
private medical report of September 2004 noted the veteran's 
history of an in-service back injury, the veteran's claims 
file does not contain a medical opinion linking any current 
back disorder to his period of active service.  Because the 
veteran's service treatment records are also negative for a 
chronic back disorder, to include a herniated disk or 
degenerative disc disease, the second and third elements of 
Hickson have not been satisfied, in that the record does not 
contain competent evidence of in-service incurrence or 
aggravation of a disease or injury or medical evidence of a 
nexus between the claimed in-service disease or injury and 
the veteran's current back disorders. 

The veteran also claims that he has a congenital curvature of 
the spine, and that his condition was aggravated by service.  
See Hearing transcript, p. 19.  However, the Board notes 
that, upon entrance, a congenital defect of the spine or any 
other back disorder was not noted.  In fact, the veteran's 
record does not contain any evidence of an abnormal curvature 
of the spine until August 1990, 27 years following 
separation.  

As noted above, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2008).  
Therefore, the veteran's congenital spinal defect is not a 
disorder for which service connection can be awarded absent 
competent medical evidence of in-service aggravation.  The 
veteran's service treatment records are silent as to any 
evidence to indicate that the veteran had scoliosis, and his 
in-service and post-service treatment records do not contain 
an opinion stating that his scoliosis was in any way 
aggravated by his period of service.  Although the veteran 
complained of a back ache in June 2002, the veteran was not 
diagnosed with scoliosis, or any other back disorder, at that 
time.  Again, the September 2004 medical opinion noted the 
veteran's history of a back injury in the military, however, 
it did not state that the veteran had a congenital back 
disorder that was related to or aggravated by his period of 
active service.  As the veteran's service medical records are 
silent for any complaints or showing of a congenital back 
disorder, there is no basis to conclude that any such 
disorder, first noted to be present many years after service 
is in any way related to service. 

The Board further concludes that the veteran's record is 
insufficient to warrant an examination for the purpose of 
obtaining additional medical evidence.  The veteran's service 
treatment records do not indicate that the veteran 
experienced an event in service that resulted in a chronic 
back disorder, nor do his records reflect a diagnosis of a 
chronic back disorder, to include scoliosis.  Moreover, the 
probative medical evidence of record does note indicate that 
the veteran's current back disorder had its onset during 
service.  See McClendon.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for any back 
disorder.  There is no probative medical evidence that the 
veteran's current disorder had its onset during, or is 
otherwise related to, his service.  The Board finds it to be 
particularly significant that the veteran's post-service 
medical record is negative for evidence of a complaint, 
related to any current back disorder, until 1983, 
approximately two decades after the veteran's separation from 
active duty.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Despite the veteran's contentions that his current 
back disorder is related to his period of service, the 
probative evidence simply weighs against service connection 
at this time.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case and service connection is 
not warranted.  See Gilbert, supra.  


B.  Bilateral Leg Disorder

During his September 2008 Board hearing, the veteran 
testified that he injured his back in June 1962, and that he 
injured his back a second time while stationed in Korea in 
September 1963.  He reported that, at that time, he was 
diagnosed with a pinched nerve with pain which extended down 
into his bilateral lower extremities.  See Hearing 
transcript, p. 22.  The veteran did not testify that his 
bilateral leg disorder stemmed from his report of a back ache 
in June 1962.

The veteran's service treatment records are negative for any 
treatment, complaints, or diagnosis of a bilateral leg 
disorder.  In fact when the veteran reported to sick call 
with a sprained right ankle in January 1963, he did not 
complain of a bilateral lower extremity disorder.  At that 
time, x-rays were negative, and the veteran's service 
treatment records, to include the January 1963 report, are 
negative for objective evidence of a bilateral leg disorder.  
At the time of this January 1963 examination, and throughout 
the veteran's period of service, he did not complain of a 
bilateral leg disorder, to include any complaints of a leg 
disorder associated with a back disorder, such as radiating 
pain to the bilateral lower extremities.  On separation, the 
examiner noted that the veteran's lower extremities were 
normal, and the veteran denied any significant medical 
history, stating that he was in good health.  At that time, 
the veteran also checked "No" to bone, joint, or other 
deformity.  See SF 88 and 89, September 30, 1963.

Although a note from the veteran's private physician, Dr. 
Moon, stated that the veteran's low back pain often radiated 
through his posterior thigh to both sides of his ankles (see 
letter from Dr. Moon, November 2007), the veteran's claims 
file does not contain evidence of a separate bilateral leg 
disorder.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the record lacks not only competent medical 
evidence establishing a nexus between a current bilateral leg 
disorder and the veteran's military service, but also, and 
more importantly, a current diagnosis of a bilateral leg 
disorder.  Instead, a November 2007 report from Dr. Moon 
indicated that the veteran's current bilateral leg pain stems 
from a back disorder, and the report did not contain evidence 
of a separate, organic bilateral leg disorder.  Therefore, 
the veteran's claims file does not contain competent, medical 
evidence to demonstrate that the veteran has a bilateral leg 
disorder for any period of his appeal.  As to the veteran's 
statements that he has had leg pain since his period of 
active service, and acknowledging that the veteran is 
competent to report that he has had back pain since service, 
the Board notes again that there is no current diagnosis of 
record of an actual bilateral leg disability.  The Court has 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Also, the Board emphasizes that the veteran's post-service 
medical records showing treatment for bilateral leg pain 
predate the veteran's claim, filed in September 2004.  Simply 
stated, there is no evidence that the veteran had a bilateral 
leg disorder at the time he filed his claim or during the 
pendency of his claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that a current disability exists if 
the diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim, even if the 
disability resolves prior to adjudication).  

In summation, the veteran's service treatment records are 
negative for complaints, treatment, or diagnosis of a 
bilateral leg disorder.  Moreover, the veteran's claims file 
does not indicate a current diagnosis of an organic bilateral 
leg disability that is separate from his currently-diagnosed 
back disorder.  Instead, the only evidence of bilateral leg 
pain within the record, noted by Dr. Moon in November 2007, 
indicated that the veteran's back disorder was radiating into 
the lower extremities, resulting in bilateral leg pain.  
Therefore, the veteran's claim for entitlement to direct 
service connection must be denied.  Also, because the 
veteran's claim for entitlement to service connection for a 
back disorder has been denied by the Board, his claim for 
secondary service connection for a bilateral leg disorder is 
moot and must also be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Therefore, the preponderance is against the 
veteran's claim, and it must be denied.








ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for bilateral leg disorder, 
to include as secondary to the veteran's back disorder, is 
denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


